









Exhibit 10.62




departmentofdefense.jpg [departmentofdefense.jpg]REPLY TO ATTENTION OF


DEPARTMENT OF THE ARMY
U.S. ARMY CONTRACTING COMMAND - ABERDEEN PROVING GROUND
NATICK CONTRACTING DIVISION
1 KANSAS STREET
NATICK, MA 01760-5011


October 1, 2015


Chemical and Biological Operations Branch


Subject: Notice of Partial Termination for Convenience of the Government,
Contract No. W9113M-10-C-0057




Arbutus Biopharma Corp.
ATTN: Mr. Peter Lutwyche, Sr., VP 8900 Glenlyon PKY Suite 100 Burnaby V5J 5J8






Dear Mr. Lutwyche:


(a)    Effective date of termination. You are notified that Contract No.
W9113M-10-C-0057 (referred to as “the contract”) is terminated in part (CLINs
0002 and 0008) for the Government’s convenience under the clause entitled
52.249-6 Termination (Cost-Reimbursement). The termination is effective
immediately upon receipt of this Notice.


(b)    Cessation of work and notification to immediate subcontractors. You shall
take the following steps:


(1)    Stop all work, make no further shipments, and place no further orders
relating to the contract, except for--


(i)    The continued portion of the contract, if any; specifically limited to
CLIN 0001 and Property Audit related efforts for CLIN 0008.


(ii)    Work-in-process or other materials that you may wish to retain for your
own account; or


(iii)
Work-in-process that the Contracting Officer authorizes you to continue





--------------------------------------------------------------------------------






(A)    for safety precautions,


(B)
to clear or avoid damage to equipment,



(C)    to avoid immediate complete spoilage of work-in-process having a definite
commercial value, or


(D)    to prevent any other undue loss to the Government. (If you believe this
authorization is necessary or advisable, immediately notify the Contracting
Officer by telephone or personal conference and obtain instructions.)


(2)    Keep adequate records of your compliance with subparagraph (b)(1) of this
section showing the--


(i)
Date you received the Notice of Termination;



(ii)
Effective date of the termination; and



(iii)
Extent of completion of performance on the effective date.



(3)    Furnish notice of termination to each immediate subcontractor and
supplier that will be affected by this termination. In the notice--


(i)    Specify your Government contract number;


(ii)
State whether the contract has been terminated completely or partially;



(iii)    Provide instructions to stop all work, make no further shipments, place
no further orders, and terminate all subcontracts under the contract, subject to
the exceptions in subparagraph (b)(1) of this section;


(iv)
Provide instructions to submit any settlement proposal promptly; and



(v)    Request that similar notices and instructions be given to its immediate
subcontractors.


(4)    Notify the Contracting Officer of all pending legal proceedings that are
based on subcontracts or purchase orders under the contract, or in which a lien
has been or may be placed against termination inventory to be reported to the
Government. Also, promptly notify the Contracting Officer of any such
proceedings that are filed after receipt of this Notice.


(5)    Take any other action required by the Contracting Officer or under the
Termination clause in the contract.


(c)
Termination inventory.



(1)    The Contractor shall submit complete termination inventory schedules to
the Contracting Officer no later than 120 days from the effective date of
termination, unless






--------------------------------------------------------------------------------




extended in writing by the Contracting Officer upon written request of the
Contractor within this 120-day period. As instructed by the Contracting Officer,
transfer title and deliver to the Government all termination inventory of the
following types or classes, including subcontractor termination inventory that
you have the right to take: To be determined upon final property audit.


(2)    To settle your proposal, it will be necessary to establish that all prime
and subcontractor termination inventory has been properly accounted for. For
detailed information, see FAR Part 45.


(d)    Settlements with subcontractors. You remain liable to your subcontractors
and suppliers for proposals arising because of the termination of their
subcontracts or orders. You are requested to settle all outstanding liabilities
and termination settlement proposals arising from the termination of
subcontracts, the cost of which would be reimbursable in whole or in part, under
this contract. Final approval of reimbursable settlement costs is subject to
final approval of the contracting officer. For purposes of reimbursement by the
Government, settlements will be governed by the provisions of FAR Part 49.


(e)
Completed end items.



To be determined, if any.


(f)    Patents. If required by the contract, promptly forward the following to
the Contracting Officer:


(1)    Disclosure of all inventions, discoveries, and patent applications made
in the performance of the contract.


(2)    Instruments of license or assignment on all inventions, discoveries, and
patent applications made in the performance of the contract.


(g)
Employees affected.



(1)    If this termination, together with other outstanding terminations, will
necessitate a significant reduction in your work force, you are urged to--


(i)    Promptly inform the local State Employment Service of your reduction-in-
force schedule in numbers and occupations, so that the Service can take timely
action in assisting displaced workers;


(ii)    Give affected employees maximum practical advance notice of the
employment reduction and inform them of the facilities and services available to
them through the local State Employment Service offices;


(iii)    Advise affected employees to file applications with the State
Employment Service to qualify for unemployment insurance, if necessary;


(iv)    Inform officials of local unions having agreements with you of the
impending reduction-in-force; and






--------------------------------------------------------------------------------




(v)    Inform the local Chamber of Commerce and other appropriate organizations
which are prepared to offer practical assistance in finding employment for
displaced workers of the impending reduction-in-force.


(2)    If practicable, urge subcontractors to take similar actions to those
described in subparagraph (1) of this section.


(h)    Administrative. The contract administration office named in the contract
modification attached to this notice will identify the Contracting Officer who
will be in charge of the settlement of this termination and who will, upon
request, provide the necessary settlement forms for submission of your
termination settlement proposal to be submitted in accordance with FAR clause
52.249-6 Termination (Cost-Reimbursement). To achieve settlement expediently,
the Government requests that a proposal be submitted within 180 days from the
date of this letter, but in any event no later than one year.


Matters not covered by this notice should be brought to the attention of the
undersigned.


(i)
Please acknowledge receipt of this notice as provided below.



Sincerely,


sandraoconnellsig.jpg [sandraoconnellsig.jpg]


Sandra J. O’Connell Contracting Officer


CC:    Mr. Adekunle Famodu, JPM BDTx (Assistant Product Manager), Mr. Paul
Slemons, DCMA Terminations Group








Acknowledgment of Notice


The undersigned acknowledges receipt of a signed copy of this notice on October
2, 2015. One signed copy of this notice is returned.


Arbutus Biopharma Corp.


By /s/ Peter Lutwyche
(Name)




Chief Technology Officer
(Title)




